                        UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA


NIGERIA LEE HARVEY,                              Civil No. 19-2866 (JRT/ECW)

                     Plaintiff,

v.
                                                                  ORDER
SARAH LINDAHL-PFIEFFER,
et al,

                     Defendants.


       Nigeria Lee Harvey, OID# 219949, MCF – Stillwater, 970 Pickett Street
       North, Bayport, MN 55003, pro se plaintiff.

       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated December 17, 2019, all

the files and records, and no objections having been filed to said Report and

Recommendation,

              IT IS HEREBY ORDERED that this action be DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 27, 2020
at Minneapolis, Minnesota
                                          s/John R. Tunheim ________
                                          JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court
